Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on April 27, 2020, has been made of record and entered.  In this amendment, claims 1-9 have been amended; claim 10 has been canceled, and new claims 11 and 12 have been added.
Claims 1-9, 11, and 12 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Foreign Priority Document was electronically retrieved on July 4, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 8 (and claims 5 and 9 depending therefrom, respectively), are indefinite because these claims lack antecedent basis for the phrases “ultrasonic treatment", "second ultrasonic treatment", "methanol solution of cobalt nitrate hexahydrate", and "methanol solution of 2-methylimidazole".  While claims 1 and 7, from which claims 4 and 8 respectively depend, recite the limitations “cobalt nitrate hexahydrate” and “2-methylimidazole”, these claims do not recite methanol solutions of either cobalt nitrate hexahydrate or of 2-methylimidazole.

Allowable Subject Matter
Claims 1-3, 6, 7, 11, and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed method for preparing a visible light responsive tricobalt tetraoxide dodecahedron/carbon nitride nanosheet composite, wherein a carbon nitride 
The prior art of record also does not teach or suggest the claimed method for preparing a carbon nitride nanosheet composite, wherein a carbon nitride nanosheet is obtained by carrying out twice calcination with urea as a precursor, the carbon nitride nanosheet is dispersed into methanol, cobalt nitrate hexahydrate and 2-methylimidazole are sequentially added thereto, a reaction to obtain a carbon nitride nanosheet composite is carried out.
Exemplary prior art includes:
Hu et al. (CN 10 9921039), which teaches the preparation of a catalyst, wherein a mixed aqueous solution of cobalt nitrate and 2-methylimidazole is prepared, half of a carbon cloth is immersed in the mixed aqueous solution to obtain a ZIF-L/CC sample, a mixed methanol solution of cobalt nitrate and 2-methylimidazole is then prepared, the previously immersed half of carbon cloth is then immersed in the mixed methanol solution of cobalt nitrate and 2-methylimidazole to obtain a ZIF-L-D/CC 3O4/CC catalyst.  See paragraphs [0010]-[0022].  Hu et al. do not teach or suggest the employment of urea to prepare carbon nitride.
Feng et al. (CN 10 4752062), which teaches the preparation of a counter electrode, said preparation comprising dissolving cobalt nitrate and 2-methylimidazole with MeOH and forming a mixture, which is then centrifuged to obtain ZIF-67.  ZIF-67 is then roasted under an inert atmosphere, and then dissolved with isopropanol, subjected to ball grinding to form particulates, and spraying and drying the particulates onto FTO (fluorine-doped tin oxide) conductive glass, see paragraphs [0007]-[0015].
Chen et al. (CN 11 0065972), which teaches the preparation of a Co3O4 gas sensing material, wherein cobalt nitrate and 2-methylimidazole are dissolved in methanol to obtain ZIF-67, followed by dissolving the ZIF-67 and cobalt nitrate in deionized water to form a uniform mixed solution, the mixed solution is transferred to a hydrothermal reaction kettle at 120-150°C for a hydrothermal reaction to obtain a sensing material, and the sensing material is placed in a tube furnace where the temperature is raised to 300-450°C for 2-3 hours at a heating rate of 5-10°C/min in an air atmosphere to obtain Co3O4 gas sensing material. See paragraphs [0008]-[0014].
Chen et al. (CN 11 0048128), which teaches the preparation of a nitrogen-doped carbon nanotube oxygen-reduction electrocatalysts, said preparation comprising calcining of biomass (e.g., urea) to obtain carbon 
Cao et al. (CN 10 9850850), which teaches the preparation of carbon and nitrogen co-doped metal oxide nanosheets, said preparation comprising preparing separate solutions of metal salt (e.g., cobalt nitrate) and of carbon nitride precursors (e.g., urea), mixing the two separate solutions, and subjecting the resultant mixture to a two-step calcination.  See paragraphs [0009]-[0012].  Cao et al. do not teach or suggest forming carbon nitride via a two-step calcination with urea as a precursor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




















/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 29, 2021